Citation Nr: 0525919	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia, which denied an attempt to 
reopen a claim for service connection for a skin disorder.  
The veteran voiced disagreement with the denial of his 
service connection claim in September 1998.  A Statement of 
the Case (SOC) was issued in November 1998 and the veteran 
perfected his appeal in March 1999.  The veteran's claim was 
reopened by a September 2004 Board decision on account of the 
submission of new and material evidence and remanded for 
further development.

The veteran was scheduled for a Travel Board hearing in 
November 1999, but he failed to appear.


FINDING OF FACT

The competent medical evidence links the veteran's skin 
condition, dermatitis, with his time in service.


CONCLUSION OF LAW

The criteria for service connection for dermatitis are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The evidence of record shows that while in service the 
veteran was treated for ring worm on his face in September 
1968 and for cellulitis secondary to infected sores on his 
left forearm in June 1969.  On his separation physical in 
January 1970, the veteran indicated "yes" when asked if he 
had then, or had ever had, a skin disease.  

On a health survey in January 1989, abnormal lesions were 
noted on the veteran's right forearm.  A note from the VA 
dermatology clinic in September 1996 indicated that the 
veteran had lichen simplex chronicus on his left arm and 
chest; and in November 1997 he was noted as having prurigo 
nodularis on his arms, chest and posterior neck.  It was 
noted that the condition was worst during the summer in the 
heat.  Prurigo nodularis was also noted in February and 
August of 2001.

In an effort to assist the veteran in substantiating his 
claim, the veteran's claim was remanded by the Board in 
September 2004 for a VA examination to determine the etiology 
of the veteran's skin condition.

At the examination in May, 2005, the examiner noted the 
veteran's history as it has been recounted above, noting the 
in-service treatment for cellulitis.  Upon examination, the 
veteran had 15-20 scattered erythematous, maculopapular 
lesions on his arms, legs and trunk which covered less than 
one percent of his total body surface area.  The examiner 
diagnosed the veteran with dermatitis, and indicated that 
given the record of a similar lesion in 1969, very scattered 
reports of subsequent treatment of similar conditions and the 
veteran's statements of the chronic recurrence of the 
lesions, the examiner was of the opinion that it is at least 
as likely as not that the veteran's current condition is 
related to the skin condition which was documented when the 
veteran was in service in 1969.

The Board notes that while lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation; lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  As such, the veteran is not 
qualified to diagnose his skin condition, but the veteran is 
capable of describing lesions that form on his skin, and 
reporting the frequency of their recurrence.  Accordingly, 
the Board finds the veteran's account of his lesions 
credible, and the examiner's opinion persuasive.  Therefore, 
the veteran's claim is granted.


ORDER

Service connection for a skin condition, dermatitis, is 
granted.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


